Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/417,000 received October 28, 2021. Claims 2 and 4 are canceled, claim 1 is amended, and claims 3 and 5-20 are left as original.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Benjamin C. Stasa, Reg. No. 55644 on November 5, 2021.
The application has been amended as follows: 
Claim 3 is amended as follows:
3. ([[Original]]) (Currently Amended) The vehicle of claim [[2]] 1, wherein the controller is further programmed to, responsive to operating in the third operating mode, command contactors associated with the external battery to close and operate the first set to isolate the charge port from the first bus. 
Claim 5 is amended as follows:
5. ([[Original]]) (Currently Amended) The vehicle of claim [[2]] 1, wherein the controller is further programmed to transition from the third operating mode to the first operating 
Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
Please see the previous Office action, mailed July 28, 2021, for reasons for allowance for claims 10-20, and allowable subject matter under objected to dependent claim 4 which has now been canceled and which canceled subject matter has now been incorporated into amended independent claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859